Citation Nr: 0726247	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection for hearing 
loss and denied a petition to reopen a claim for service 
connection for a "major depressive disorder, claimed as post 
traumatic stress disorder."  

On the title page of this decision, the Board has 
characterized the acquired psychiatric disorder and PTSD 
claims as separate issues.  A claim for service connection 
for PTSD involves a separate and distinct claim apart from a 
claim for service connection claim for a psychiatric disorder 
in general.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 statement in support of claim, the veteran 
stated that he wanted to appear before a member of the Board, 
and that he was requesting a hearing with a member of 
"BVA."  Accordingly, the Board is remanding the case for 
that purpose.

The case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

